Citation Nr: 0905498	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-28 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for lump in hand and 
leg.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran had active service from April 1971 to February 
1974.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the benefits sought on appeal.  The Veteran 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  

The issue of entitlement to lumps in hands and legs is 
addressed in the REMAND portion of the decision below.  



FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and 
he has not described specific stressors capable of 
corroboration.  

2.  Any currently diagnosed PTSD that may be present is not 
shown to be causally or etiologically related to service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2002 and February 2004.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Veteran has claimed seeking treatment for a 
psychiatric disorder from the Chicago VA Medical Center 
shortly after separation from service in 1974.  However, such 
records were requested in January 1982, and no records were 
available.  Subsequent to his 2002 claim for compensation, 
such records were again requested; however, were unavailable 
for review.  The Veteran's Social Security Administration 
records have been destroyed.  There is otherwise no other 
identified relevant evidence that has not been accounted for.  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

The Veteran essentially contends that he has PTSD that is 
related to service.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), it was stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The Veteran's DD Form 214 and service personnel records 
reflect that he served in Vietnam from September 29, 1971, to 
April 25, 1972.  His MOS was 'Oper & Intel Asst' and he 
served as a cannoneer.  He was awarded the National Defense 
Service Medal, Vietnam Service Medal with three campaign 
stars, Marksman Badge (M-16), Vietnam Campaign Medal with 60 
device, and one Overseas Service Bar.  The records do not 
reflect any combat decorations.  

Even though the Veteran served in Vietnam during the Vietnam 
War, there is no evidence in the record that he served in 
combat.  As noted, he did not receive a combat award.   
Moreover, it is not otherwise shown that the Veteran engaged 
in combat.  As it is not shown the Veteran engaged in combat, 
his unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events. 
 Because the record does not persuasively show participation 
in combat, the claimed stressors must be corroborated.  His 
alleged service stressors must be established by official 
service records or other credible supporting evidence. 
 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In September 2002, the Veteran underwent an initial VA 
outpatient psychiatric assessment.  The examination reported 
noted that the Veteran "took action in Vietnam in 1971" and 
in 1974 he started to develop persistent flashbacks of war 
associated with depressed mood and outbursts of anger.  He 
reported that he was initially evaluated at the Chicago VAMC 
and was prescribed Valium without any significant benefits.  
He reported that he self-medicated with alcohol and drugs.  
He reported multiple incarcerations due to combative 
behavior.  Upon mental status examination, the examiner 
determined that the Veteran was suffering from a re-
exacerbation of his PTSD and concurrent major depressive 
disorder.  The examiner diagnosed PTSD; major depressive 
disorder, severe recurrent; and, polysubstance dependence, in 
stable remission.

In May 2007, the Veteran underwent a VA psychiatric 
examination.  The Veteran reported that he began to show 
signs of mental illness in 1974, and that he was treated at 
the Chicago VAMC.  The examiner noted that he shows some 
features of PTSD in that he does relive the Vietnam War in 
his mind.  He reported that he was an intelligent specialist 
in Vietnam, and taught the use of the bayonet and hand-to-
hand drills at West Point and at Fort Campbell, Kentucky.  
Upon mental status examination, the examiner opined that the 
Veteran did not fit the criteria for a diagnosis of PTSD.  
The examiner diagnosed bipolar disorder.  

At the October 2008 Board hearing, the Veteran testified that 
during his service in Vietnam he was a "jack-of-all 
trades."  He was a machine gunner, forward observer, plot 
coordinator, and he set up night defense and targets.  He 
testified that on one occasion he had to call a fire mission, 
and a platoon was being hit and he had to tell the soldiers 
that there was danger.  He had to bring the round in within 
25 meters and he was afraid that the soldiers were going to 
be killed but none of them were hit.  He also testified that 
he was attached to 175 Battery and his unit would take 
shelling but they could not fire back because it was out of 
range and at the Laotian border.  The Veteran has also 
submitted documentation from the internet which contains 
information pertaining to the involvement of the 101st 
Airborne Division in Operation Jefferson Glen that took place 
in Thua Thien Province in October 1971.  While the Veteran 
was in Vietnam during such operation, and his DD Form 214 
reflects that he was attached to the 101st Airborne Division, 
the Veteran did not describe any stressors related to such 
operation, nor has he provided any specific details to allow 
for verification of his participation or presence during such 
operation.  The Board stresses that mere presence in a combat 
zone is not sufficient, solely in and of itself, to support a 
diagnosis of PTSD.  A stressor must consist of an event 
during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
Thus, the Veteran's statements, testimony, and submissions do 
not provide specific details of claimed stressors that could 
be corroborated.  The Board acknowledges the Veteran's 
statements that he had traumatic experiences during the 
Vietnam War; nevertheless, these experiences were stated in 
general terms, and no specific incidents during a specific 
time were indicated.  

Thus, the Veteran has not furnished any details of alleged 
stressors to allow for an attempt to verify such claimed 
stressors.  While a VA examiner did diagnose PTSD upon 
psychiatric assessment in September 2002, such diagnosis was 
based on symptomatology reported by the Veteran after 
service, but not on any specific stressor.  Notwithstanding 
this, the May 2007 VA examiner opined that the Veteran did 
not meet the criteria for PTSD.  Again, the Veteran did not 
discuss any specific stressors during such examination.  In 
any event, even if the Board were to accept the September 
2002 diagnosis of PTSD, his claim would still fail since 
there is no competent evidence that any PTSD is related to a 
verified stressor.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 
(1994).  Service connection for PTSD must be denied as there 
is no evidence that any current PTSD that he may suffer from 
is related to any stressors that occurred during his active 
duty service.

In conclusion, there is no evidence that the Veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the Veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran is claiming entitlement to service connection for 
lumps on hands and legs, claimed as due to exposure to 
herbicides.  Service treatment records reflect that in August 
1972, the Veteran complained of a lump in his wrist for the 
previous 5 months that had begun growing 2 months prior.  The 
examiner felt a hard lump but there was no redness.  The 
assessment was ganglion cyst and it was aspirated.  The 
Veteran testified that in 1974, he sought post-service VA 
treatment for lumps in his hands and legs, but such records 
are unavailable for review.  An April 2002 VA outpatient 
treatment record reflects that the Veteran complained of 
"something growing in left hand."  An examiner noted ST 
swelling without bony changes in the left hand.  In light of 
the in-service treatment for ganglion cyst in the wrist, and 
recent findings of a growth in the left hand, the Board has 
determined that the Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
lumps in hands and legs.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in connection with his 
current claim.  

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his claimed lumps of hands 
and legs.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion, as to whether there is a current 
disability manifested by lumps in hands 
and/or legs.  If so the examiner is 
further requested to offer an opinion as 
to whether such a disorder is causally or 
etiologically related to symptomatology 
shown in service treatment records or 
otherwise related to service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


